Citation Nr: 0928381	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-01 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active service in the Marine Cops from 
October 1942 to December 1945, in the Air Force from May 1947 
to April 1964, and was awarded the Purple Heart in October 
1944.  He died in January 2004.  The appellant is the 
Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA) Huntington, West Virginia 
Regional Office (RO) which denied entitlement to the benefit 
currently sought on appeal.

In April 2003, the Veteran had filed a claim for service 
connection for lung cancer.  He died in January 2004, prior 
to the adjudication of that claim.  In June 2004, the 
appellant filed her claim for Dependency and Indemnity 
Compensation (DIC) and accrued benefits.  While the VCAA 
notice sent to the appellant on June 18, 2004 referred to the 
accrued claim for service connection for cancer, no further 
action was taken on this claim.  Therefore, it is still 
pending before the RO and is hereby referred for appropriate 
action.

A hearing was scheduled to be held before the undersigned 
Veterans Law Judge at this RO in December 2006.  However, the 
appellant failed to appear. 


FINDINGS OF FACT

1.   The cause of death, according to the death certificate 
was bronchogenic lung cancer with metastases.

2.   At the time of his death, the Veteran was service-
connected for the following:  posttraumatic stress disorder 
(PTSD), evaluated as 10 percent disabling; scars, residuals 
of shrapnel fragment wounds to the left thigh, left forearm, 
and penis, evaluated as noncompensably disabling; and 
malaria, evaluated as noncompensably disabling.

3.  The Veteran's service-connected conditions did not affect 
his respiratory system.

4.  Respiratory disease, to include carcinoma, was not 
present in service, nor was carcinoma present to a 
compensable degree within one year of his separation from 
service.

5.  The Veteran's fatal lung cancer was first manifested many 
years after separation, and has not been etiologically 
related to his service-connected disabilities.

6.  The Veteran's service-connected disorders did not cause 
or contribute to his cause of death, and did not render him 
materially less able of resisting the disease process causing 
death.


CONCLUSIONS OF LAW

1.  Respiratory disease, to include carcinoma of the lung, 
was not incurred in or aggravated by service, may not be 
presumed to have been so incurred, and was not proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.307, 
3.309(a), 3.310 (2008).

2.  A disability of service origin did not cause or 
contribute substantially or materially to death.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  The Board notes that the appellant was 
also not provided with notice of the effective date and 
disability rating regulations.  Because the claim has been 
denied, however, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the appellant.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a § 5103(a) compliant notice.

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in June 2004 that fully 
addressed all notice elements and was sent prior and 
subsequent to the initial RO decision in this matter.  The 
VCAA notice letter provided to the appellant generally 
informed her of the evidence not of record that was necessary 
to substantiate her claim and identified which parties were 
expected to provide such evidence.  She was notified of the 
need to give VA any evidence pertaining to her claim.  
Furthermore, her contentions reflect an awareness of the 
particular requirements to substantiate a claim for 
dependency and indemnity compensation (the benefit awarded 
when service connection for the cause of death is 
established) based on a service-connected or nonservice-
connected condition, as required by the holding in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The appellant has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an 
examination/opinion when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The RO has obtained service treatment records (STRs).  
Additionally, she submitted the Veteran's death certificate.  
Private treatment records from Flowers Hospital, Southeast 
Alabama Medical Center, and letters from Dr. J. S. Sullivan 
and Dr. B. R. Sinclair have been obtained.  There is no 
allegation from the appellant that she has any evidence in 
her possession that is needed for full and fair adjudication 
of this claim.  

Although there is no VA examination with a nexus opinion on 
file, none is required in this case.  Such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4). The Board finds there is sufficient 
competent evidence of record (in the form of private and VA 
treatment records documenting the events leading up to the 
Veteran's death and his death certificate) to make a decision 
on the claim.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Applicable laws and regulations, factual background and 
analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303(a), 3.312 (2008).  A service-
connected disability is the principal cause of death when 
that disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2008).  
A contributory cause of death must be causally connected to 
the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2008).  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.312 
(2008).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and tumors, malignant (or of the brain or spinal cord 
or peripheral nerves) becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b) 
(2008).  

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that his death was caused, at 
least in part, by his service-connected shell fragment 
wounds.  The Veteran's death certificate shows that he died 
in January 2004 and lists the primary cause of death as 
bronchogenic lung cancer with metastases.  

The Veteran's STRs are absent of any complaint or treatment 
for bronchogenic carcinoma or any other chest related 
conditions.  In addition, treatment records dated September 
1944 revealed that the Veteran did sustain injuries received 
in combat.  The Veteran sustained a small wound on the penis 
and left thigh, and on the medial surface of the left 
forearm.  See STR, dated September 1944.  There was no 
reference to any lung disorders during service and chest x-
rays obtained as part of various physical examinations were 
all negative.  The Veteran's retirement examination does not 
indicate any complaint of concerning his lungs, to 
bronchogenic carcinoma.  The objective examination noted that 
his lungs were normal and a chest x-ray was negative.  See 
Retirement examination, dated December 1963.

Post-service treatment records from Southeast Alabama Medical 
Center in Dothan, Alabama indicate the Veteran was first 
treated for lung disease in March 1999.  The records indicate 
the Veteran had cigarette abuse and "smoked very heavily for 
decades and decades."  See Southeast Alabama Medical Center 
records, dated March 1999.

Records from Flowers Hospital in Dothan, Alabama, reveal the 
Veteran was treated for lung cancer and chronic obstructive 
pulmonary disease.  However, there is no opinion that the 
Veteran's lung cancer was caused by his military service.  
See Flowers Hospital record, dated August 2002 to January 
2004.

A February 2004 letter to the appellant from Dr. B. R. Si., 
the Veteran's private doctor, stated that the Veteran was 
"diagnosed with a rare type of malignancy of the lung, felt 
to me most consistent with either sarcoma or sarcomatoid 
carcinoma.  The tumor is certainly not very common and [there 
is] no firm data or medical evidence that point to a specific 
cause for this type of tumor." Dr. Si. continued "many of 
these types of tumors develop elsewhere and are often 
metastatic to the lung but we rarely see sarcomatous lesions 
(arising from lung tissue themselves) develop.  It would 
appear that [the Veteran] more likely had the latter."  
Furthermore, Dr. Si. was "not able to definitely link [the 
Veteran's] tumor with any type of injury or exposure he might 
have received in the war."  

Dr. J. S. Su., the private doctor who signed the Veteran's 
death certificate, stated in an April 2005 letter that he did 
not have the Veteran's biopsy report done in March 2003.  The 
biopsy revealed sarcoma or sarcomatoid neoplasm rather than 
bronchogenic carcinoma as the cause of death.  He stated that 
"sarcoma is a malignancy derived from connective tissue and 
possibly could be related to scarring from wounds and burns.  
It has been associated with radiation for other 
malignancies."  Dr. Su. opined that "[i]t is possible that 
the cause of [the Veteran's] death could be connected to his 
wounds received in World War II..."  Dr. Su. further verified 
the Veteran's COPD and history of smoking cigarettes.  

As noted, Dr. Su. has provided a possible link between the 
Veteran's service-connected shell fragment wounds and his 
cause of death.  However, the Board finds that this opinion 
can be afforded no probative weight because of its 
speculative nature.  See  Bostain v. West, 11 Vet. App. 124 
(1998); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terns such as "could have  
been" is not probative).  There is simply no probative 
medical evidence establishing an etiological link between the 
Veteran's cause of death and his service-connected shell 
fragment wounds.  Therefore, it cannot be found, based on the 
evidence currently of record, that these wound residuals 
played any role in the Veteran's fatal bronchogenic carcinoma 
of the lungs, or that they rendered him unable to resist the 
course of his disease process.

The only other evidence linking the Veteran's death to 
injuries sustained during his service in World War II is the 
appellant's own statements.  As a layperson, however, the 
appellant is not competent to comment on the etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Furthermore, service treatment records indicate that the 
injuries sustained by the Veteran during World War II are to 
the penis, left thigh, and the left forearm. Contrary to Dr. 
Su's letter, there is no indication that the Veteran 
sustained injuries to the chest during his service in World 
War II that have been found to have contributed to his cause 
of death.  

In making this determination, the Board recognizes and 
appreciates the Veteran's his honorable and highly decorated 
military service.  However, although the Board is sympathetic 
to the appellant's claim, based on the normal findings at the 
Veteran's retirement and the lack of a probative nexus 
opinion, the evidence weighs against the appellant's claim 
for service connection for the cause of the Veteran's death.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  In light of the foregoing, service 
connection for the cause of the Veteran's death is denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


